Case 2:21-cv-01226-KSH-CLW Document 26 Filed 04/06/21 Page 1 of 1 PagelD: 335

WEINER LAW GROUPup

ATTORNEYS AT LAW
www. weiner.law
Jay V. Surgent, Esq. jsurgent@weiner. law
A Member of the Firm Direct Dial: 973-602-3867

April 6, 2021

Via ECF

Honorable Cathy L. Waldor, U.S.M.J.
Martin Luther King, Jr. Federal
Building & U.S. Courthouse

50 Walnut Street

Room 4040

Newark, New Jersey 07101

RE: U.S. Securities and Exchange Commission vy.
Vuuzle Media Corp., et al.
Civil Action No. 21-cv-01226
Our File No.: 23844

Dear Magistrate Judge Waldor:

Iam lead counsel for defendant Richard Marchitto in this matter, and write to request a brief
adjournment of the Initial (Rule 16) Conference scheduled for May 6, 2021. I have a long-scheduled
in-person Evidentiary Hearing that day in State v. Brizak (Indictment No, 11-04-00338-IT) in
Cumberland County before the Honorable Joseph M. Chiarello, J.S.C. on remand from the New
Jersey Superior Court-Appellate Division since the Fall of 2019. At least 7 persons are scheduled to
appear and testify at the Evidentiary Hearing, which I expect will last no more than 2 days.

I make this request for a short adjournment pursuant to Paragraph 3 of Your Honor’s Civil
Case Management Order relating to the Court’s Individual Procedure Requirements. I very much
appreciate Your Honor’s indulgence in this matter.

Respectfully submitted,

WEINER LAW GROUP LLP

 

JVS/mab
cc: Daniel J. Maher, Esq. (via ECF)

Melissa Ann Alcantara, Esq. (via ECF)
19999991 .docx
